department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date uniform issue list number se te eo ra t pe contact person contact’s identification_number telephone number employer_identification_number legend f s t x y a dear -------------------- this is in reply to trustee t’s request for a ruling that t’s financial return from the continued use of bank s as a manager of private_foundation f’s investments in x funds after t’s sale of x funds to bank s will not be an act of self-dealing under sec_4941 of the internal_revenue_code between disqualified persons under sec_4946 of the code facts t is a for-profit bank and is a disqualified_person under sec_4946 of the code with respect to private_foundation f because t is the trustee and foundation_manager of f f a charitable_trust established pursuant to a decedent’s will is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code the trustee of f is bank t f’s assets are very substantial amounting to several hundred millions of dollars t has invested substantial assets in a diversified portfolio of bonds fixed income securities and common stocks and other equity investments a smaller portion in alternative investments such as y and hedge funds and a very small portion in cash or cash equivalents t has two advisory boards for grant making one for each main program it also has a citizen advisory committee for investment and investment policy prior to date a t had an investment management division that specialized in investing in y investments at that time the y investments of the division were very substantial the division had over clients and different accounts t invested a portion of the assets of f in x - ie two y funds managed by the y investment management division the f assets invested in these funds comprised an insubstantial portion of the assets of the y investment division - about dollar_figure percent only about percent of the assets of f were invested in the two y funds t did not charge f’s assets with trustee’s fees related to the investments of f assets in the two y funds because t in its non-fiduciary capacity has managed the assets and in that capacity received management fees t represents that the management fees that it charged for f’s assets invested in the two y funds were reasonable on date a t contracted with bank s to sell the y investment division private_foundation f’s citizen advisory committee has not objected to the continued investment in the x funds now managed by bank s under the contract for the sale of the y investment division between the banks t and s for approximately three years after date a the date of sale s will receive management fees from all of the y investments and will pay to bank t as part of the purchase_price for the y investment division percent of the fees received from investors in y that consent to continue the investment in y t in its capacity as trustee of f has not consented to the continuation of the investment in the x funds that consent is still pending under a separate contract between t and s t has continued to receive all of the management fees from the x funds but has paid percent of those fees to bank s for management services these management fees are the only fees that t is collecting from the x funds at this time after t has consented to the continuation of f’s investment in the x funds which are included in s’s y investment division the management fees will be paid_by f directly to s at that time t will begin to charge f’s assets invested in the x funds a fee for fiduciary services reduced from its normal fee and subject_to the supervision of the local court t represents that such fees are fair and reasonable if or to the extent that t reduces or ends its investments in the sold y funds t will receive less money from s under the contract provisions between t and s because if there are fewer y assets under management s will receive less in management fees and the y management_contract will thus be worth less to s as a result of t’s continued investments in the y funds including t’s investment of f’s assets which are now under management by bank s t will receive a higher purchase_price based on the amount of assets including assets of f that t continues to invest in the two y funds t has recognized that there is a conflict of interest between its fiduciary duties as manager of f’s assets and the terms of the sales contract under which it will receive a greater sales_price if it continues its investments of f assets in the y funds now managed by s bank for that reason t has petitioned the local court having jurisdiction over trusts to obtain a ruling that the continued investment of f’s assets in the two y funds is permissible the court has not yet issued a ruling in both the ruling_request and in its petition in the local court t has represented that the y investments are made for the long term that favorable returns are realized only over a lengthy period of years that the y interests are illiquid difficult and expensive to value and that any premature termination of t’s y investments including the investment of f’s assets will almost certainly result in t realizing less than true value for its y assets including the y assets of f t’s ruling_request to the service concerns only whether t is involved in any prohibited self-dealing under sec_4941 of the code with a disqualified_person under sec_4946 of the code by acting on behalf of its trust client private_foundation f to continue f’s investment under the management of bank s while s is paying t under the contract in relation to the amount of business done for f this ruling is not contingent on the action of the local court if any on the conflict of interest issue requested ruling t requests a ruling that t’s financial return from the continued use of bank s as a manager of private_foundation f’s investments in x funds after t’s sale of x funds to bank s will not be an act of self-dealing under sec_4941 of the internal_revenue_code between disqualified persons under sec_4946 of the code law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section provided that no part of the earnings_of the organization inures to the benefit of a private individual or company sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the provisions of chapter sec_4941of the code imposes an excise_tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any use of a private foundation’s assets for the benefit of any of the disqualified persons under sec_4946 of the code the prohibition allows a trustee even as a disqualified_person under sec_4946 to be paid reasonable_compensation for professional trust services provided to the trust sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that an act of self-dealing can be a direct or indirect transaction and it is immaterial to this prohibition whether the transaction results in a benefit to the private_foundation sec_53_4941_d_-2 of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_4946 of the code defines the disqualified persons subject_to sec_4941 and includes substantial contributors and private_foundation managers revrul_78_77 1978_1_cb_378 holds that there is no act of self-dealing under sec_4941of the code where a private_foundation purchased property from a testamentary_trust and the banking institution was the trustee of both the purchasing private_foundation and the selling testamentary_trust the ruling held that the purchase is not an act of self-dealing under sec_4941 of the code merely because the banking institution is the trustee of both the private_foundation and the testamentary_trust because the testamentary_trust was not a disqualified_person under sec_4946 of the code with respect to the private_foundation revrul_85_162 1985_2_cb_275 indicates that there is no self-dealing under sec_4941 where a private_foundation managed by a bank trustee grants loan money to a charitable purpose project of publicly supported charities which may incidentally pay for services by companies who are customers of that bank that is trustee of the grantor private_foundation analysis sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation the trust as a private_foundation is subject_to the self-dealing rules under sec_4941 of the code t as trustee of the f qualifies as a foundation_manager under sec_4946 of the code which defines a foundation_manager as an officer director or trustee of a foundation therefore t as trustee of f is a disqualified_person under sec_4946 of the code with respect to the f prior to sale date a t’s charges to f for managing f’s assets in the two y funds were payments for investment services and did not constitute an act of self-dealing pursuant to the personal services exception at sec_4941 of the code t as trustee of f’s assets desires to consent to the continuation of the investment of f’s assets in the two y funds which were sold to s bank together with all of the other assets of t’s y division continued investment of f’s assets in the two y funds is prudent and advisable and premature withdrawal of f’s assets from the two funds would have an adverse financial impact on such assets however after consenting to the continued investment t in its capacity as the seller of the y division will indirectly benefit by receiving a higher purchase_price from s bank for the y division so long as t continues its investment of trust assets in the sold funds including the assets of f invested in two y funds the investment management fees to be charged to f through its assets invested in the two y funds if t continues f’s investments in the two funds are comparable to fees charged in the industry for like services s bank would charge the same fee to its y investment clients regardless of the contingent purchase_price to be paid to t the original payment by the trust for the y investment service was within the exception for personal services pincite d e of the code f will pay similar reasonable fees to s for y management services t as trustee will continue to be paid its regular compensation by f regardless of its decision to continue f’s investment in the two y funds in accordance with sec_4941 t represents that its compensation as trustee will not be excessive compared to the services rendered to f foundation however like the bank in revrul_85_162 t will receive a benefit -- a contingent sales_price -- that flows from a business relationship with a separate party in this case s bank such contingent fees are typical in sales of investment management funds the amount of f assets formerly managed by t’s y division was insubstantial in relation to the total assets sold and the assets of f invested in the two y funds is also insubstantial in relation to the total assets of f so even if the payment by s bank to t could be indirect self-dealing the connection is tenuous and would fall within the exception for incidental and tenuous benefits at reg sec_53_4941_d_-2 ruling we rule that t’s financial return from the continued use of bank s as a manager of private_foundation f’s investments in x funds after t’s sale of x funds to bank s will not be an act of self- dealing under sec_4941 of the internal_revenue_code between disqualified persons under section of the code as a matter of general information this ruling letter is not intended and should not be construed to express any opinion on any other matter beyond sec_4941 of the code for instance this sec_4941 tax ruling is not intended and should not be construed to express any opinion on whether the anticipated state court should or should not in the future approve any potential conflict of interest in the transactions involved here whether the compensation to be paid_by the private_foundation for services by t and or s will turn out to be reasonable in amount or whether the payments by the s servicing bank to the t trustee bank involve any other federal or state regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling letter please contact the person whose name and telephone number are shown in the heading of this letter because this ruling letter could help to resolve any questions please keep it in your permanent records sincerely enclosure notice technical group andrew f megosh jr acting manager exempt_organizations
